


110 HR 2081 IH: To amend the District of Columbia Home Rule Act to

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2081
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Ms. Norton (by
			 request): introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the District of Columbia Home Rule Act to
		  increase the salary of the Chief Financial Officer of the District of
		  Columbia.
	
	
		1.Increase in Salary of Chief
			 Financial Officer of District of Columbia
			(a)Increase
				(1)In
			 generalSection 424(b)(2)(E) of the District of Columbia Home
			 Rule Act (sec. 1–204.24b(b)(5), D.C. Official Code) is amended by striking
			 the rate of basic pay and inserting 150 percent of the
			 rate of basic pay.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to pay periods beginning on or after the date of the enactment of this
			 Act.
				(b)Technical
			 CorrectionThe section 424 of the District of Columbia Home Rule
			 Act added by section 202(a)(1) of the 2005 District of Columbia Omnibus
			 Authorization Act (Public Law 109–356; 120 Stat. 2036) is redesignated as
			 section 424a of the District of Columbia Home Rule Act.
			
